Exhibit 3.1 BY-LAWS OF FREESTAR TECHNOLOGY CORPORATION (as amended June 16, 2008) ARTICLE I MEETING OF STOCKHOLDERS SECTION 1.The annual meeting of the stockholders of the Corporation may be held, pursuant to any relevant statute under Nevada Revised Statutes, at its office in the City of Las Vegas, Clark County, Nevada, at 5:30 o'clock P.M. on the 24th day of October in each year, if not a legal holiday, and if a legal holiday, then on the next succeeding day not a legal holiday, for the purpose of electing Directors of the Corporation to serve during the ensuing year and for the transaction of such other business as may be brought before the meeting. At least five days written notice specifying the time and place, when and where, the annual meeting shall be convened, shall be mailed in a United States Post Office addressed to each of the stockholders of record at the time of issuing the notice at his or her, or its last known address, as the same appears on the books of the Corporation. SECTION 2.Special meetings of the stockholders may be held at the office of the Corporation in the State of Nevada, or elsewhere, whenever called by the President, or by the Board of Directors, or by vote of, or by an instrument in writing signed by the holders of50 percent (50%) of the issued and outstanding capital stock of the Corporation.At least ten days written notice of such meeting, specifying the day and hour and place, when such meeting shall be convened, and objects for calling the same, shall be mailed in a United States Post Office, addressed to each of the stockholders of record at the time of issuing the notice, at his address last known, as the same appears on the books of the Corporation. SECTION 3.If all the stockholders of the Corporation shall waive notice of a meeting, no notice of such meeting shall be required, and whenever all of the stockholders shall meet in person or by proxy, such meeting shall be valued for all purposes without call or notice, and at such meeting any corporate action may be taken. The written certificate of the officer or officers calling any meeting setting forth the substance of the notice, and the time and place of the mailing of the same to the several stockholders, and the respective addresses to which the same were mailed, shall be prima facie evidence of the manner and fact of the calling and giving such notice. If the address of any stockholder does not appear upon the books of the Corporation, it will be sufficient to address any notice to such stockholder at the principal office of the Corporation. SECTION 4.All business lawful to be transacted by the stockholders of the Corporation, may be transacted at any special meeting or at any adjournment thereof.Only such business, however, shall be acted upon at the special meeting of the stockholders as shall have been referred to in the notice calling such meetings, but at any stockholders' meeting at which all of the outstanding capital stock of the Corporation is represented, either in person or by proxy, any lawful business may be transacted, and such meeting shall be valid for all purposes. SECTION 5.At the stockholders' meeting the holders of fifty-one percent (51%) in amount of the entire issued and outstanding capital stock of the Corporation, shall constitute a quorum for all purposes of such meetings. If the holders of the amount of stock necessary to constitute a quorum shall fail to attend, in person or by proxy, at the time and place fixed by these By-laws for any annual meeting, or fixed by a notice as above provided for a special meeting, a majority in interest of the stockholders present in person or by proxy may adjourn from time to time without notice other than by announcement at the meeting, until holders of the amount of stock requisite to constitute a quorum shall attend.
